CashCall, Inc., and J. Paul Reddam v. Maryland Commissioner of Financial Regulation,
No. 80, September Term 2015, Opinion by Greene, J.

COMMERCIAL LAW — MARYLAND CREDIT SERVICES BUSINESS ACT—
DEFINITION OF “CREDIT SERVICES BUSINESS”

The definition of “credit services business” pursuant to Md. Code (1975, 2013 Repl. Vol.,
2015 Cum. Supp.), § 14-1901(e) of the Commercial Law Article does not require there to
be a direct payment from a consumer to an entity who markets, facilitates, and then promptly
acquires the loans it arranges. Pursuant to § 14-1901(e), any individual or company that
engages in such business practices in return for remuneration for obtaining “an extension of
credit by others” for a consumer is subject to the Maryland Credit Services Business Act.
Circuit Court for Baltimore City
Case No. 24-C-12-007787
Argued: April 4, 2016


                                             IN THE COURT OF APPEALS
                                                  OF MARYLAND

                                                        No. 80
                                                  September Term, 2015


                                     CASHCALL, INC., AND J. PAUL REDDAM

                                                              v.

                                          MARYLAND COMMISSIONER OF
                                            FINANCIAL REGULATION


                                                  Barbera, C.J.
                                                  *Battaglia
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Wilner, Alan M. (Retired,
                                                  Specially Assigned),

                                                    JJ.


                                                   Opinion by Greene, J.


                                          Filed: June 23, 2016

                                   *Battaglia, J., now retired, participated in the hearing
                                   and conference of this case while an active member of
                                   this Court; after being recalled pursuant to the
                                   Constitution, Article IV, Section 3A, she also
                                   participated in the decision and adoption of this
                                   opinion.
       In the instant case, we address whether the definition of a “credit services business”

under the Maryland Credit Services Business Act (“the MCSBA”)1 requires there to be a

direct payment from a consumer to a company whose primary business is to assist consumers

in obtaining loans that would be usurious under Maryland law. The Commissioner of

Financial Regulation of the Department of Labor, Licensing, and Regulation (“the

Commissioner”)2 brought an administrative enforcement action against Petitioners, CashCall,

Inc. (“CashCall”), a California corporation, and John Paul Reddam (“Reddam”), the

corporation’s president and owner, for violating various Maryland consumer protection laws,

including the MCSBA. Petitioners disagreed that their business activities fell within the

purview of the MCSBA, claiming that our holding in Gomez v. Jackson Hewitt, Inc., 427
Md. 128, 46 A.3d 443 (2012) established a broad “direct payment” requirement within the

MCSBA’s definition of a credit services business. We shall clarify the holding in Gomez v.

Jackson Hewitt, Inc., 427 Md. at 128, 46 A.3d at 443 by limiting its discussion of a “direct

payment” requirement to the circumstances of that case. For the reasons explained below,

we hold that the definition of a credit services business does not contain a broad direct

payment requirement.

                 FACTUAL AND PROCEDURAL BACKGROUND

       A person or entity engaged in providing credit services business is subject to


1
 The MCSBA is codified in Md. Code (1975, 2013 Repl. Vol., 2015 Cum. Supp.), Title 14,
Subtitle 19, of the Commercial Law Article (“CL”).
2
 See CL § 14-1901(b) and Md. Code (1980, 2011 Repl. Vol., 2015 Cum. Supp.), § 1-101(g)
of the Financial Institutions Article (“FI”).
regulation under Maryland law. Under CL § 14-1901(e),

         (1) “Credit services business” means any person who, with respect to the
         extension of credit by others, sells, provides, or performs, or represents that
         such person can or will sell, provide, or perform, any of the following services
         in return for the payment of money or other valuable consideration:
                 (i) Improving a consumer’s credit record, history, or rating or
                 establishing a new credit file or record;
                 (ii) Obtaining an extension of credit3 for a consumer; or
                 (iii) Providing advice or assistance to a consumer with regard to either
                 subparagraph (i) or (ii) of this paragraph.
         (2) “Credit services business” includes a person who sells or attempts to sell
         written materials containing information that the person represents will enable
         a consumer to establish a new credit file or record.4

3
  “‘Extension of credit’ means the right to defer payment of debt or to incur debt and defer
its payment, offered or granted primarily for personal, family, or household purposes.” CL
§ 14-1901(f).
4
    CL § 14-1901(e)(3) further states:
         “Credit services business” does not include:
         (i) Any person authorized to make loans or extensions of credit under the laws
         of this State or the United States who is actively engaged in the business of
         making loans or other extensions of credit to residents of this State;
         (ii) Any bank, trust company, savings bank, or savings and loan association
         whose deposits or accounts are eligible for insurance by the Federal Deposit
         Insurance Corporation or any credit union organized and chartered under the
         laws of this State or the United States;
         (iii) Any nonprofit organization exempt from taxation under § 501(c)(3) of the
         Internal Revenue Code (26 U.S.C. § 501(c)(3));
         (iv) Any person licensed as a real estate broker, an associate real estate broker,
         or a real estate salesperson by this State where the person is acting within the
         course and scope of that license;
         (v) Any person licensed as a mortgage lender by this State;
         (vi) An individual admitted to the Bar of the Court of Appeals of Maryland
         when the individual renders services within the course and scope of practice
         by the individual as a lawyer and does not engage in the credit services
         business on a regular and continuing basis;
         (vii) Any broker-dealer registered with the Securities and Exchange
         Commission or the Commodity Futures Trading Commission where the

                                                 2
         Under CL and FI, a credit services business must comply with various requirements

imposed by statute. Most relevant to this case is the requirement that a credit services

business is prohibited from assisting “a consumer to obtain an extension of credit at a rate

of interest which, except for federal preemption of State law” would exceed the maximum

annual percentage rates under Maryland Law.5 CL § 14-1902(9). See CL § 12-102.

Although federal law6 allows federally insured banks to charge out-of-state consumers the

same interest rate permitted by the bank’s home state, regardless of the interest rate caps

imposed by the law of the consumer’s resident state, “a credit services business may not,

under the MCSBA, assist a consumer in obtaining a loan, from any in-state or out-of-state

bank, at an interest rate prohibited by Maryland law.” Maryland Comm’r of Fin. Regulation

v. CashCall, Inc., 225 Md. App. 313, 325, 124 A.3d 670, 677 (2015).



         broker-dealer is acting within the course and scope of that regulation;
         (viii) Any consumer reporting agency as defined in the federal Fair Credit
         Reporting Act (15 U.S.C. §§ 1681 et seq.) or in § 14-1201(e) of this title;
         (ix) An individual licensed by the Maryland Board of Public Accountancy
         when the individual renders services within the course and scope of practice
         by the individual as a certified public accountant and does not engage in the
         credit services business on a regular and continuing basis; or
         (x) Beginning July 1, 2013, a mortgage assistance relief service provider
         regulated under Title 7, Subtitle 5 of the Real Property Article.
5
 A credit services business is also subject to various other requirements. A credit services
business must be licensed by the State. See CL § 14-1902(1); CL § 14-1903(b); FI § 11-
302(b), FI § 11-303. A credit services business must display its license number in its
advertisements, provide consumers with a written information statement and obtain a surety
bond. See CL §§ 14-1903.1; 14-1904, 14-1905; 14-1908.
6
    12 U.S.C. § 1831d.

                                              3
                             CashCall’s Business Activities

         CashCall marketed high-interest loans to consumers through television and internet

advertisements. The advertisements contained information regarding CashCall’s website and

telephone number. CashCall offered loans to consumers at three different interest rates:

59%, 89%, or 96%.7 These interest rates greatly exceeded the interest rates permitted by

Maryland law, which caps the interest rate at 33% on all loans below $6,000.8 Between

January 2006 and December 2010, through CashCall, Maryland consumers received 5,651

loans in amounts less than $6,000 with interest rates greater than 33%.

         Maryland consumers who visited the CashCall website or called CashCall directly

were directed to fill out an online loan application though CashCall’s website. CashCall then

forwarded the completed application to a federally insured out-of-state bank that is exempt

from Maryland’s usury laws. Once a bank approved a loan application, the bank would

place, in the consumer’s bank account, the requested loan amount less a $75 fee designated

as an “origination fee.”9 The following example is illustrative of a typical transaction: In the

case of a $2,600 approved loan, the consumer receives $2,525, which is the principal amount

owed on the loan less the $75 origination fee. The consumer is required to pay the holder of

the loan $2,600, plus interest.     In other words, “the consumer ultimately pa[ys] the


7
    The interest rate increased as the amount borrowed decreased.
8
    See CL §§ 12-306, 12-313, and 12-314.
9
 An “origination fee” is “a fee charged by a lender for preparing and processing a loan.”
B LACK’S L AW D ICTIONARY 732 (Bryan A. Garner ed., 10th ed. 2014).

                                               4
origination fee as he or she repa[ys] the loan in monthly installments to whomever [holds]

the loan.” CashCall, Inc., 225 Md. App. at 318, 124 A.3d at 673.

       Specifically, CashCall had entered into partnerships with First Bank & Trust, a South

Dakota-chartered bank and First Bank of Delaware, a Delaware-chartered bank. Pursuant

to contracts between CashCall and each bank, CashCall was required to purchase a loan

three days after10 the loan was originated and the funds dispersed to the consumer.11

CashCall paid the bank the full value of the loan, i.e., the $2,600 from the example above,

plus the three days of interest that had accrued on the loan. The banks also paid CashCall

a “royalty” fee of $5 to $72.22 per loan depending on the amount of the loan and the bank

that disbursed the funds. Upon CashCall’s purchase of the loan, all of the bank’s rights and

interests in the loan were assigned, without recourse, to CashCall. This gave CashCall the

right to enforce the terms provided in the loan documents, including the right to collect

payments of the principal, interest and other fees.12 In fact, if the bank mistakenly received


10
  The original contract required CashCall to purchase the loan “on the same business day.”
This contract was later amended to require CashCall to purchase a loan three days after its
origination.
11
  At the hearing before the Office of Administrative Hearings on September 14, 2010,
Daniel Baren, corporate designee for CashCall, stipulated that the contracts between
CashCall and each bank obligated CashCall to purchase the loan three days after it was
originated. It was further stipulated that the contracts prohibited the banks from selling the
loan to anyone else.
12
  It appears that CashCall’s business activities constitute a “rent-a-bank” scheme. In a
“rent-a-bank” scheme, a payday lender partners with a federally insured bank to take
advantage of the bank’s exemption from state usury caps. John D. Skees, The Resurrection
of Historic Usury Principles for Consumption Loans in a Federal Banking System, 55

                                              5
a payment from a consumer on a loan CashCall purchased, the bank was required to hold the

payment “in trust” and forward the payment to CashCall no later than the following business

day.

          Given the nature of the partnership between CashCall and the banks, Maryland

consumers who obtained loans through CashCall dealt primarily with CashCall.                  A

consumer’s contact with the bank was limited to a single transaction: the bank’s deposit of

money into the consumer’s bank account.              Maryland consumers communicated with

CashCall, and made all loan payments whether it be for principal, interest, or any other fees

directly to CashCall.

                                The Enforcement Action

          Between 2007 and 2011, eighteen Maryland residents filed complaints with the

Commissioner. Based on these complaints, the Commissioner initiated an investigation into

the business practices of CashCall and Reddam.13 On June 23, 2009, in a “Summary Order


CATHOLIC U. L. REV . 1131, 1150–52 (2006). In these partnerships, the federally insured
bank makes the loan and the payday lender immediately purchases the loan from the bank.
Id. This arrangement, in effect, allows a payday lender to rent the bank’s charter in order
to make loans that exceed state interest caps. Id.
13
     FI § 2-114 provides in pertinent part:
          (a) The Commissioner may:
          (1) Make public or private investigations as the Commissioner considers
          necessary to:
                 (i) Determine whether a person has violated a provision of law,
                 regulation, rule, or order over which the Commissioner has
                 jurisdiction; or
                 (ii) Aid in the enforcement of a law or in the prescribing of regulations,
                 rules, and orders over which the Commissioner has jurisdiction;

                                                 6
to Cease and Desist,”14 the Commissioner found that “[Petitioners] engaged in illegal and

predatory business activities which directly resulted in Maryland consumers obtaining

usurious loans from national banks” in violation of the MCSBA. In response, on July 7,

2009, Petitioners requested a hearing in the Office of Administrative Hearings (“OAH”).

          On September 14, 2010, administrative law judge (“ALJ”) Nancy E. Paige held a

hearing on the Summary Order. In ALJ Paige’s December 2, 2010 “Proposed Decision,” she


          (2) Require or permit a person to file a statement in writing, under oath or
          otherwise as the Commissioner determines, as to all the facts and
          circumstances concerning the matter to be investigated; and
          (3) Subject to the provisions of Title 4 of the General Provisions Article,
          publish information concerning a violation of a law, regulation, rule, or order
          over which the Commissioner has jurisdiction.

          (b) For the purpose of an investigation or proceeding, the Commissioner or an
          officer designated by the Commissioner may administer oaths and
          affirmations, subpoena witnesses, compel witness attendance, take evidence,
          and require the production of books, papers, correspondence, memoranda,
          agreements, or other documents or records that the Commissioner considers
          relevant or material to the inquiry.
14
     FI § 2-115 provides in pertinent part:
          (a) When the Commissioner determines that a person has engaged in an act or
          practice constituting a violation of a law, regulation, rule or order over which
          the Commissioner has jurisdiction, and that immediate action against the
          person is in the public interest, the Commissioner may in the Commissioner’s
          discretion issue, without a prior hearing, a summary order directing the person
          to cease and desist from engaging in the activity, provided that the summary
          cease and desist order gives the person:
          (1) Notice of the opportunity for a hearing before the Commissioner to
          determine whether the summary cease and desist order should be vacated,
          modified, or entered as final; and
          (2) Notice that the summary cease and desist order will be entered as final if
          the person does not request a hearing within 15 days of receipt of the summary
          cease and desist order.

                                                 7
concluded that Petitioners violated the MCSBA and the licensing provisions of the Maryland

Consumer Loan Law.15 Characterizing each of the 5,651 loans Petitioners offered to a

Maryland consumer as a first offense, ALJ Paige proposed a penalty of $1,000 for each loan,

for a total civil penalty of $5,651,000.        ALJ Paige further recommended that the

Commissioner “[e]nter a final Order that [Petitioners] cease and desist from engaging in the

‘credit services business[]’” and ordered CashCall to pay the full civil penalty of $5,651,000.

Petitioners filed exceptions to the ALJ Paige’s “Proposed Order” on January 20, 2011. The

parties agreed to stay the matter pending the outcome of a case for which we had granted

certiorari on October 24, 2011, Gomez v. Jackson Hewitt, Inc., 422 Md. 352, 30 A.3d 193

(2011) This Court issued its opinion in Gomez, 427 Md. at 128, 46 A.3d at 443 on June 22,

2012.

        In the aftermath of Gomez, Commissioner Mark Kaufman held a hearing on the

exceptions filed in this case on August 10, 2012 and issued an “Opinion and Final Order”

(“Final Order”) on November 8, 2012. In his Final Order, Commissioner Kaufman explained

that the representative promissory note and disclosure statement ALJ Paige admitted into

evidence demonstrates how consumers made payments directly to CashCall:

        [Petitioners’] Exhibit #1 (admitted in the OAH hearing) is the First Bank &
        Trust Promissory Note and Disclosure Statement, dated as of December 12,
        2006 (the “Promissory Note”) for a $2,600 consumer loan. The “financed”


15
  FI § 11-303 provides that “[a] license under this subtitle shall be applied for and issued
in accordance with, and is subject to, the licensing and investigatory provisions of Subtitle
2 of this title, the Maryland Consumer Loan Law — Licensing Provisions.”

                                               8
       amount of the loan is shown as $2,525.00. This is the amount received by the
       consumer. A “Prepaid Finance Charge/Origination Fee” is listed at $75.00.
       The $75.00 fee is rolled into the principal amount of the loan. As a result, the
       total amount of principal due from the consumer is $2,600.00.

       In order to understand the significance of the $75 fee, one must turn back to
       the Sealed Agreements [contracts between CashCall and the bank] . . . .
       [W]hen CashCall purchased a loan, CashCall paid for the outstanding balance
       due, including all principal, interest origination fees, and other charges or sums
       owed by the borrower. In other words, CashCall paid $2,600 for the loan.
       Because the loan was transferred from the bank to CashCall three days later,
       the consumer did not make a single payment to the bank . . . . The consumer,
       however, directly paid CashCall, not the bank, because CashCall collected on
       the loan, which included the $75.00.

(footnote omitted).

       Moreover, Commissioner Kaufman rejected Petitioner’s argument that Gomez, 427

Md. at 128, 46 A.3d at 443 applied to the Petitioners’ case. He distinguished Gomez

factually:

       In Gomez, the fees to Jackson Hewitt for tax preparation were rolled into the
       principal amount of the loan and the lending bank, not Jackson Hewitt,
       collected on the loan. The lending bank then paid Jackson Hewitt, resulting
       in no direct payment by the consumer to Jackson Hewitt. Here, the consumer
       paid CashCall for the principal, interest, and fees on the loan.

(emphasis in original). Commissioner Kaufman also conducted an analysis of Gomez and

concluded that “Gomez applies to tax preparers who were marketing refund anticipation

loans in the context of tax preparation services.” He explained:

       One of the concerns of the Court of Appeals was that allowing indirect
       payment to trigger the application the MCSBA in the context of refund
       anticipation loans could lead to “the absurd results in applying the statute to
       tremendous numbers of retailers throughout Maryland who have never
       registered under the [M]CSBA.” Gomez, 427 Md. at 138. Specifically, the

                                               9
       Court was concerned that “department stores, electronic retailers, big box
       retailers, bookstores, gas stations[, and] clothing retailers” would be subject to
       the MCSBA when assisting consumers in applying for credit offered by third-
       party banks. Gomez, 427 Md. at 159. The Court was clearly focused on the
       fact that the extension of credit was related to the services of the facilitator of
       the loan, but the primary commercial and contractual relationship between Ms.
       Gomez and Jackson Hewitt was related to tax preparation, not obtaining an
       extension of credit. The extension of credit was merely collateral to Jackson
       Hewitt’s primary service of preparing tax returns. On the other hand,
       CashCall’s solicitation, website applications, support services and assistance
       to consumers, and processing all zeroed in on obtaining a loan for a consumer.
       The record in this matter contains no evidence that CashCall provided any
       other services to the consumers. Application of the MCSBA to CashCall in
       this context creates no risk that department stores, retailers, or gas stations
       could be swept within the scope of the MCSBA.

(alterations and emphasis in original). Commissioner Kaufman also emphasized this Court’s

detailed analysis of the legislative history of the MCSBA. After recounting the legislative

history of the MCSBA, as discussed in Gomez, he concluded that “a ‘marketer’ of loans for

out-of state banks who receives an indirect payment from a consumer for providing services

to facilitate a high-interest, small-dollar consumer loan is subject to the MCSBA and the

Commissioner’s jurisdiction to enforce the MCSBA.” Thus, he ordered that Petitioners

“cease and desist from engaging in the ‘credit services business[]’” and pay to the

Commissioner “a civil penalty of $5,651,000.00 within 30 days.”

     On December 7, 2012, CashCall filed a timely petition for judicial review of the Final

Order and a motion to stay the Final Order in the Circuit Court for Baltimore City. Reddam

did not file a petition for judicial review at that time. On April 11, 2013, however, CashCall

and Reddam filed an amended petition for judicial review solely for the purpose of adding



                                               10
Reddam as a petitioner. The Circuit Court dismissed the amended petition for judicial review

as untimely, eliminating Reddam as a party to the judicial review proceeding. Despite noting

that CashCall may be “a predatory entity preying on the consumers of Maryland and has

developed a scheme to evade the usory [sic] laws of Maryland,” the Circuit Court reversed

the Final Order on July 3, 2013. In its “Memorandum and Order,” it explained that the

Gomez decision requires a direct payment between a business and a consumer under the

MCSBA. Therefore, it concluded that CashCall was not a “credit services business” under

the MCSBA. The Circuit Court further issued a “N UN P RO T UNC Order” to clarify that its

reversal of the Final Order applied only to CashCall and not Reddam because Reddam was

not a party to the judicial review proceeding. As a result, the Final Order against Reddam

was intact and enforceable against him.

       On September 18, 2013, the Commissioner filed a Notice of Appeal to the Court of

Special Appeals.16 The intermediate appellate court conducted a comprehensive review of

this Court’s decision in Gomez and of the MCSBA, including its legislative history. In a

reported opinion, Maryland Comm’r of Fin. Regulation v. CashCall, Inc., 225 Md. App. 313,

124 A.3d 670 (2015), the Court of Special Appeals affirmed the Final Order. We granted


16
   CashCall and Reddam filed a cross-appeal to challenge the Circuit Court’s dismissal of
their amended petition for judicial review and the court’s “N UN P RO T UNC Order” limiting
its reversal of the Final Order to CashCall. The Court of Special Appeals determined these
issues to be moot, as it reversed the judgment of the Circuit Court, holding that CashCall
violated the MCSBA. CashCall, Inc., 225 Md. App. at 322, n.7, 124 A.3d 675, n.7. We
need not address these issues because as we explain below, we affirm the judgment of the
Court of Special Appeals.

                                            11
certiorari, CashCall, Inc. v. Comm’r of Fin. Regulation, 445 Md. 487, 128 A.3d 51 (2015),

to answer the following questions, which we have consolidated and rephrased:17

         Does the MCSBA’s definition of a “credit services business” require there to
         be a direct payment from a consumer to an entity whose primary business is to
         market, facilitate, and ultimately acquire the loans it arranged?

For the reasons stated below, we shall answer this question in the negative. Accordingly, the

judgment of the Court of Special Appeals is affirmed.

                                 STANDARD OF REVIEW

         Review of most administrative agency decisions, such as the present one, is governed

by the Maryland Administrative Procedure Act, Md. Code (1984, 2014 Repl.Vol.), § 10-222

of the State Government Article. Bayly Crossing, LLC v. Consumer Prot. Div., Office of

Atty. Gen., 417 Md. 128, 136, 9 A.3d 4, 8–9 (2010). In an appeal from the judicial review

of an administrative agency’s decision, “we look through the decisions of the circuit courts

and intermediate appellate court, and evaluate the agency decision directly.” W.R. Grace &

Co. v. Swedo, 439 Md. 441, 452–53, 96 A.3d 210, 217 (2014). When a party challenges how


17
     Petitioners presented the following questions:

     1. Did the COSA err in holding that the Act [“MCSBA”] does not require “‘a
     direct payment’ from the consumer,” despite this Court’s contrary ruling in
     Gomez, that the Act requires that “any payment … must come directly from
     the consumer”?
     2. Can a borrower’s repayments of principal and interest be treated as a fee
     paid “directly” “in return” for a loan marketer’s mere assistance in obtaining
     the loan, simply because the principal previously included an origination fee
     whose benefits inured entirely to the original third-party lender?
(emphasis in original).

                                              12
an agency applied, as opposed to interpreted, a statute, the party raises a mixed question of

law and fact. Bayly Crossing, LLC, 417 Md. at 138, 9 A.3d at 10. “We [] apply the

substantial evidence standard when reviewing mixed questions of law and fact.” Consumer

Prot. Div. v. Morgan, 387 Md. 125, 160, 874 A.2d 919, 939 (2005). The standard for

substantial evidence review is “whether a reasoning mind reasonably could have reached the

factual conclusion the agency reached.” Christopher v. Dept. of Health, 381 Md. 188, 199,

849 A.2d 46, 52 (2004) (quoting Board of Physician v. Banks, 354 Md. 59, 68, 729 A.2d 376,

380 (1999)).

                                      DISCUSSION

       CashCall argues that this Court’s decision in Gomez, 427 Md. at 128, 46 A.3d at 443

made it clear that the plain language of CL § 14-1901 requires the consumer to have made

a direct payment to a business like theirs in order to fall within the ambit of the MCSBA.

Distinguishing the case sub judice from Gomez, the Commissioner counters that the direct

payment requirement discussed in Gomez does not apply to companies like CashCall, whose

sole business is to arrange loans for consumers. We agree and provide clarity as to the

meaning of what constitutes a “credit services business” under the MCSBA.

                                 Gomez v. Jackson Hewitt

       In Gomez v. Jackson Hewitt, we were called upon to decide whether the MCSBA

applied to “a tax preparer who receives payment from a lending bank for ‘facilitating’ a




                                             13
consumer’s obtention of a refund anticipation loan (“RAL”),18 where the tax preparer

receives no direct payment from the consumer for this service[.]” 427 Md. at 133, 46 A.3d

at 446. In Gomez, Jackson Hewitt, a provider of tax preparation services, had an agreement

with a lender, Santa Barbara Bank & Trust (“SBBT”). 427 Md. at 134, 46 A.3d at 447.

Pursuant to this agreement, SSBT would “offer, process, and administer certain financial

products, including RALs” to Jackson Hewitt customers. Id. Jackson Hewitt facilitated

these loans by informing its customers of the availability of a RAL and providing a loan

application developed by SBBT. Gomez, 427 Md. at 135, 46 A.3d at 448. Under the

program agreement, SBBT paid Jackson Hewitt a fixed annual fee as well as “variable

payments tied to growth in the SBBT program.” Gomez, 427 Md. at 135, 46 A.3d at 447.

       Alicia Gomez alleged violations of the MCSBA after Jackson Hewitt prepared her

federal income tax return and helped her obtain a RAL through the SBBT program. Gomez,
427 Md. at 133–34, 46 A.3d at 447.19 Before this Court, Ms. Gomez, the Commissioner, and

the Consumer Protection Division of the Office of the Maryland Attorney General20 argued



18
  A RAL is “a loan arranged to be paid directly or indirectly from the proceeds of a consumer’s tax
refund.” CL § 14-3801.
19
  The Circuit Court for Montgomery County dismissed Ms. Gomez’s complaint for failure
to state a claim and the Court of Special Appeals affirmed its decision. Gomez, 427 Md. at
139, 46 A.3d at 450.
20
  After Ms. Gomez filed a petition for certiorari in this Court, the Commissioner and the
Consumer Protection Division of the Office of the Maryland Attorney General filed a joint
motion to intervene and a joint petition for writ of certiorari, which were granted. Gomez,
427 Md. at 133, n.1, 46 A.3d 446, n.1.

                                                14
that the “plain language of the [M]CSBA and its legislative history” supported the MCSBA’s

application to Jackson Hewitt. Gomez, 427 Md. at 142, 46 A.3d at 452. Jackson Hewitt

disagreed, arguing that it did not qualify as a credit services business because it was not paid

directly by the consumer. Gomez, 427 Md. at 147, 46 A.3d at 454.

       This Court agreed with Jackson Hewitt, concluding that Jackson Hewitt was not a

credit services business and therefore, not subject to the requirements of the MCSBA.

Gomez, 427 Md. at 178, 46 A.3d at 473. We explained:

       In the context of the [M]CSBA and § 14–1901(e), “in return” can reasonably
       be understood to envision an exchange of assistance for payment between the
       consumer and the provider of that assistance and to mean that any payment to
       the credit services business for such assistance in obtaining the extension of
       credit must come directly from the consumer.

Gomez, 427 Md. at 154, 46 A.3d at 459 (emphasis in original). This Court also conducted

an extensive analysis of the legislative history of the MCSBA and the General Assembly’s

enactment of RAL legislation in 2010 to confirm that “the most logical reading of the

[M]CSBA as a whole is that it was not intended to regulate RAL facilitators who do not

receive compensation directly from the consumer.” Gomez, 427 Md. at 159, 46 A.3d at 462.

The Court of Special Appeals appropriately recognized that

       in rendering its decision in Gomez, [the Court of Appeals] did not intend to
       establish a universal rule, and that the “direct payment” requirement was not
       meant to apply to a company, like CashCall, which is exclusively engaged in
       assisting Maryland consumers to obtain small loans bearing annual interest
       rates that would be, under Maryland law, usurious and then, to further profit
       from this activity, immediately purchases the loans after their issuance and
       thereafter collects all payments due on the loans from the consumer, including
       the “rolled in” origination fee.

                                              15
CashCall, Inc., 225 Md. App. at 330–31, 124 A.3d at 680. We agree and now make it clear

that the “direct payment” requirement as set forth in Gomez is limited to the circumstances

before the Court in that case, i.e., “a tax preparer who receives payment from a lending bank

for ‘facilitating’ a consumer’s obtention of a [RAL].” Gomez, 427 Md. at 133, 46 A.3d at

446.

       Chief Judge Krauser noted, as did Commissioner Kaufman in his Final Order, that in

Gomez, we were “asked to address a set of facts quite different from those presently before

us.” CashCall, Inc., 225 Md. App. at 331, 124 A.3d at 680. “The facts in Gomez established

that there were, in the Commissioner’s words, ‘two separate commercial relationships’

between Ms. Gomez and Jackson Hewitt: one relationship for tax preparation purposes and

the other for facilitating the RAL.” Id. In his Final Order, Commissioner Kaufman astutely

recognized that “the primary commercial and contractual relationship between Ms. Gomez

and Jackson Hewitt was related to tax preparation, not obtaining an extension of credit” and

that “[t]he extension of credit was merely collateral to Jackson Hewitt’s primary service of

preparing tax returns.” In contrast, CashCall’s business model revolves around the benefits

it inures from purchasing and collecting principal, interest and all other fees on the very loans

it assisted consumers in obtaining.

       Ms. Gomez’s allegation in her complaint that she “‘indirectly’ paid [Jackson Hewitt]

for arranging the RAL” zones in on the annual fee SSBT paid to Jackson Hewitt for

participation in the SBBT program. Gomez, 427 Md. at 137, 46 A.3d at 448–49 (emphasis



                                               16
in original, footnote omitted). Ms. Gomez obtained a loan in the amount of $2,323. This

amount was composed of the following:

       $1,950.97 as the “[a]mount paid directly to [Ms. Gomez];”
       $284.00 as the “[t]ax preparation fees paid to” [Jackson Hewitt];
       $29.95 as the “SBBT tax refund account handing fee;” and
       $58.08 as the “total prepaid finance charge (SBBT bank fee).”

Gomez, 427 Md. at 136, 46 A.3d at 448 (emphasis added). As a result, the payment for

Jackson Hewitt’s role in “providing advice or assistance to a consumer with regard to . . .

[o]btaining an extension of credit for a consumer” was characterized as “indirect” because

Ms. Gomez contended that SSBT used the income from the $88.03 in fees it charged her to

pay Jackson Hewitt the fixed annual fee and payments tied to growth under the SBBT

program. CL § 14-1901(e). See Gomez, 427 Md. at 137, n.12, 46 A.3d at 449, n.12.

       It is evident that the $284 amount SBBT paid to Jackson Hewitt was the amount Ms.

Gomez owed Jackson Hewitt for tax preparation services. The lending bank paid Jackson

Hewitt separately, from its own funds, for Jackson Hewitt’s role in facilitating the RAL. To

surmise, as Ms. Gomez did, that the lending bank categorically paid Jackson Hewitt for its

RAL facilitation role out of the exact income it obtained from the consumer through the

SBBT program, rather than income it obtained elsewhere through business activities

unrelated to the SBBT program is, at best, conjecture. Thus, the link between the fees paid

by Ms. Gomez to SBBT as the “SBBT tax refund account handling fee” and the “total

prepaid finance charge (SBBT bank fee),” and the independent payments SBBT made to

Jackson Hewitt as part of the SBBT program is tenuous. Gomez, 427 Md. at 136, 46 A.3d
17
at 448.   Based on this particular scenario, this Court recognized that Ms. Gomez’s

“interpretation of the [M]CSBA would lead to absurd results in applying the statute to

tremendous numbers of retailers throughout Maryland who have never registered under the

[M]CSBA.” Gomez, 427 Md. at 138, 46 A.3d at 449. Concluding that a “direct payment”

requirement existed was appropriate under those circumstances to allay that concern.

       That concern does not exist in the case sub judice. The Final Order distinguishes the

instant case from Gomez: “In Gomez, the fees to Jackson Hewitt for tax preparation were

rolled into the principal amount of the loan and the lending bank, not Jackson Hewitt,

collected on the loan.” (emphasis in original). Furthermore, “CashCall’s solicitation, website

applications, support services and assistance to consumers, and processing all zeroed in on

obtaining a loan for a consumer. The record in this matter contains no evidence that

CashCall provided any other services to the consumers.” The Final Order also indicated that

the “[a]pplication of the MCSBA to CashCall in this context creates no risk that department

stores, retailers, or gas stations could be swept within the scope of the MCSBA.”

       Limiting the “direct payment” requirement to the facts of Gomez also comports with

the principals of statutory construction:

       The cardinal rule of statutory interpretation is to ascertain and effectuate the
       real and actual intent of the Legislature. A court’s primary goal in interpreting
       statutory language is to discern the legislative purpose, the ends to be
       accomplished, or the evils to be remedied by the statutory provision under
       scrutiny.

       To ascertain the intent of the General Assembly, we begin with the normal,
       plain meaning of the statute. If the language of the statute is unambiguous and

                                              18
       clearly consistent with the statute’s apparent purpose, our inquiry as to the
       legislative intent ends ordinarily and we apply the statute as written without
       resort to other rules of construction. We neither add nor delete language so as
       to reflect an intent not evidenced in the plain and unambiguous language of the
       statute, and we do not construe a statute with forced or subtle interpretations
       that limit or extend its application.

       We, however, do not read statutory language in a vacuum, nor do we confine
       strictly our interpretation of a statute’s plain language to the isolated section
       alone. Rather, the plain language must be viewed within the context of the
       statutory scheme to which it belongs, considering the purpose, aim, or policy
       of the Legislature in enacting the statute. We presume that the Legislature
       intends its enactments to operate together as a consistent and harmonious body
       of law, and, thus, we seek to reconcile and harmonize the parts of a statute, to
       the extent possible consistent with the statute’s object and scope . . . .

       In every case, the statute must be given a reasonable interpretation, not one
       that is absurd, illogical or incompatible with common sense.

Gardner v. State, 420 Md. 1, 8–9, 20 A.3d 801, 806 (2011) (citing State v. Johnson, 415 Md.
413, 421–22, 2 A.3d 368, 373 (2010). Proceeding on the assumption that Jackson Hewitt

provided “advice or assistance to a consumer with regard to . . . [o]btaining an extension of

credit for a consumer,” this Court noted in Gomez that “to be subject to the [M]CSBA, []

‘advice or assistance’ must be provided ‘in return for the payment of money or other valuable

consideration[.]” 427 Md. at 154, 46 A.3d at 459 (citing CL § 14-1901(e)) (emphasis in

original). This Court then consulted the dictionary definition of “in return.” Id. M ERRIAM

W EBSTER C OLLEGIATE D ICTIONARY 1066 (11th ed. 2003)             defines “in return” as “in

reciprocation, compensation, or repayment.” Nothing in this definition requires that the

“reciprocation, compensation, or repayment” be made directly. Id. However, to read a broad

“direct payment” requirement into the statute “add[s] . . . language so as to reflect an intent

                                              19
not evidenced in the plain and unambiguous language of the statute.” Woznicki v. GEICO

Gen. Ins. Co., 443 Md. 93, 108, 115 A.3d 152, 161 (2015) (citing Stickley v. State Farm Fire

& Cas. Co., 431 Md. 347, 359, 65 A.3d 141, 148 (2013)). Thus, we agree with the Court of

Special Appeals that this Court’s decision in Gomez was not intended “to apply beyond the

factual boundaries of that case, and certainly it was not intended to extend to companies, like

CashCall, whose ‘sole purpose’ is to arrange loans for Maryland consumers and thereby

exclude the very businesses that the MCSBA was intended to cover.” CashCall, Inc., 225
Md. App. at 330, 124 A.3d at 680.

       The Court’s in-depth analysis in Gomez of the legislative history of the MCSBA,

specifically the 2001, 2002, and 2010 amendments and the inception of the RAL legislation

confirms our conclusion that the “direct payment” requirement is limited to the facts of that

case. 427 Md. at 159, 46 A.3d at 462 (“[T]he most logical reading of the [M]CSBA as a

whole is that it was not intended to regulate RAL facilitators who do not receive

compensation directly from the consumer.”). The MCSBA was enacted in 1987 with the

inception of House Bill 472. Id. The “Summary” section of the House of Delegates Floor

Report on House Bill 472 states that “[t]his bill create[d] a new subtitle to regulate credit

services businesses which accept fees for attempting to improve a consumer’s credit record,

history or rating, obtaining an extension of credit, or providing advice about either.” Gomez,
427 Md. at 161, n.28, 46 A.3d at 463, n.28 (alterations and emphasis in original).

       In 2001, the MCSBA was amended through Senate Bill 882, which was “primarily



                                              20
aimed at ‘payday loans’21 and particularly, third party arrangements that some federally-

insured depository such as national banks and federal savings and loan associations, have

entered into with local agents (usually a check cashing business) to broker such loans.”

Gomez, 427 Md. at 164, 46 A.3d at 465 (emphasis in original). The very next year, the

General Assembly again amended the MCSBA to provide broader protections to consumers

by adding a prohibition against assisting “a consumer to obtain an extension of unsecured

closed end credit or closed end credit secured by personal property at a rate of interest

which, except for federal preemption of State law, would be prohibited under Title 12,

Subtitle 1, 3, or 10 of [the] [CL] article.” Gomez, 427 Md. at 166, 46 A.3d at 466 (emphasis

in original). As a result, the 2002 amendment made the MCSBA applicable “to any

extension of credit.” Id. (emphasis in original). The 2010 amendments to the MCSBA

provided that a credit services business shall not “[c]harge or receive any money or other

valuable consideration in connection with an extension of credit that, when combined with

any interest charged on the extension of credit, would exceed the interest rate permitted for

the extension of credit under the applicable title of this article[.]” Gomez, 427 Md.at 167,
46 A.3d at 466. This amendment “merely clarifie[d] that all fees associated with a payday

loan fall under the usury caps here in the State of Maryland.” Id. (emphasis in original).

       In 2010, the General Assembly also enacted legislation specifically to regulate RALs.




21
  A payday loan is defined as: “A small, short-term, unsecured loan with a very high annual
interest rate.” B LACK’S L AW D ICTIONARY 1079 (Bryan A. Garner ed., 10th ed. 2014).

                                             21
Gomez, 427 Md. at 173, 46 A.3d at 470. Observing that the MCSBA and the RAL

legislation would impose contradicting requirements on a tax preparer who facilitates RALs,

this Court concluded in Gomez that “the General Assembly never intended the [M]CSBA to

apply to RALs.”22 427 Md. at 177, 46 A.3d at 473. Against this backdrop, the “direct

payment” requirement was an instinctive way to reflect the lack of legislative “intent to

regulate income tax preparers that assist their clients receiving, through a third-party lender,

a RAL, if they do not receive any payment directly from the consumer for that assistance.”

Gomez, 427 Md. at 169, 46 A.3d at 468.

         Unlike Jackson Hewitt’s facilitation of RALs in Gomez, CashCall’s activities

constitute the very “payday loans” that the General Assembly intended to prohibit. See

discussion of the 2001 and 2010 amendments to the MCSBA, supra. A payday loan is: “A




22
     We provided the following examples:
         [I]f both the [M]CSBA and RAL statute apply, a consumer would have to be
         presented with two separate contracts—one for a RAL and one for credit
         services—in different fonts and including substantially different disclosures.
         Compare C.L. § 14–1906 with C.L. §§ 14–3804; 14–3806 . . . the [M]CSBA
         includes a three-day cancellation period, whereas the RAL statute requires that
         a RAL facilitator promptly process a RAL application. See C.L. §§
         14–1906(b); 14–3806(a)(6). Now, if under the [M]CSBA, a tax preparer must
         wait three days before processing an application, that wait would violate the
         RAL statute’s requirement that the application be processed “promptly.” If,
         however, a RAL application is processed promptly, yet a taxpayer decides to
         “cancel” a credit services agreement, there is really nothing to rescind. The
         processing has been completed once the application is electronically
         transmitted to a bank. It is therefore impossible for a RAL facilitator to
         comply with both the [M]CSBA and the RAL statute . . . .
Gomez, 427 Md. at176–77, 46 A.3d at 472.

                                               22
small, short-term, unsecured loan with a very high annual interest rate.” B LACK’S L AW

D ICTIONARY 1079 (Bryan A. Garner ed., 10th ed. 2014). The loans CashCall “marketed”

meet this definition. Once again, we refer to the example of a typical transaction between

CashCall and a Maryland consumer. CashCall offered unsecured loans of varying amounts.

Where the consumer obtained a $2,600 loan, the stated interest rate was 99.24%. The short-

term nature of the loan is clear because the expected date the consumer would receive

funding was December 13, 2006 — the first payment was due on January 01, 2007, less than

a month after the consumer received the loan. Commissioner Kaufman recognized the same

and discussed the limits of Gomez in the Final Order:

       The Court in [Gomez] did not consider the circumstances in which the
       consumer engages in a single commercial transaction with the credit services
       business . . . . CashCall helped consumers obtain loans from out-of-state banks
       at rates that would otherwise be usurious under Maryland law . . . To make the
       applicability of the MCSBA contingent on whether a consumer has made a
       “direct” payment to CashCall would lead to absurd results.

Accordingly, it is appropriate to limit the “direct payment” requirement set forth in Gomez

to “‘mainstream’ businesses that, like Jackson Hewitt, offer loan arrangement services as an

ancillary service, separate and distinct from the principal services they provide to Maryland

consumers.” CashCall, Inc., 225 Md. App. at 332, 124 A.3d at 681.

                   CashCall engaged in a “credit services business”

       A “credit services business” is

       any person who, with respect to the extension of credit by others, sells,
       provides, or performs, or represents that such person can or will sell, provide,
       or perform, any of the following services in return for the payment of money

                                             23
       or other valuable consideration:
              (i) Improving a consumer’s credit record, history, or rating or
              establishing a new credit file or record;
              (ii) Obtaining an extension of credit for a consumer; or
              (iii) Providing advice or assistance to a consumer with regard to either
              subparagraph (i) or (ii) of this paragraph.

CL § 14-1901(e)(1). Neither party disputes that CashCall “provid[ed] advice or assistance

to a consumer with regard to . . . obtaining an extension of credit.” Id. There is, however,

a disagreement over whether CashCall provided such services “in return for the payment of

money or other valuable consideration.” Id. CashCall argues that it does not meet the

definition of a “credit services business” because it did not receive any direct payments from

consumers for the assistance it provided to consumers to obtain loans. According to

CashCall, the phrase “in return for the payment of money or other valuable consideration”

requires that the consumer make a direct payment to the person or company providing

“advice or assistance to a consumer with regard to . . . obtaining an extension of credit.” Id.

As discussed above, the “direct payment” requirement discussed in Gomez is limited to the

factual boundaries of that case.

       The facts in the record establish that CashCall “provid[ed] advice or assistance to a

consumer with regard to . . . obtaining an extension of credit.” CL § 14-1901(e). CashCall

marketed loans through television and internet advertisements, directed consumers to fill out

loan applications through CashCall’s website and forwarded completed loan applications to

various out-of-state banks. These actions comprised the entirety of CashCall’s business

model and resulted in Maryland consumers obtaining short-term loans with interest rates that

                                              24
greatly exceeded those permissible under Maryland law.

       To be a “credit services business” the services “with respect to the extension of credit

by others” must be provided “in return for the payment of money or other valuable

consideration.”   CL § 14-1901(e).       As we noted previously, “in return” means “in

reciprocation, compensation, or repayment.” M ERRIAM W EBSTER C OLLEGIATE D ICTIONARY

1066 (11th ed. 2003). As the Commissioner contends, “CashCall did not perform these loan

arrangement services in Maryland for free; it was amply compensated for its loan operation.”

In exchange for CashCall’s role in assisting consumers to obtain the aforementioned loans,

CashCall received, through contracts with the banks, the exclusive right to collect all

payments of principal, interest and fees, including the origination fee. This arrangement, in

essence, rendered CashCall the de facto lender. This is evident when we look at the fact that

CashCall received payment from the consumer for the “origination fee.” An “origination

fee” is “[a] fee charged by a lender for preparing and processing the loan.” B LACK’S L AW

D ICTIONARY 732 (Bryan A. Garner ed., 10th ed. 2014). Although the lending bank originally

charged the origination fee, “[t]he bank never received payment of that fee from the

consumer but, as noted, CashCall did.” CashCall, Inc., 225 Md. App. at 334, 124 A.3d at

682. Furthermore, CashCall’s raison d’etre was to profit by purportedly providing advice

and assistance to consumers in obtaining loans from the banks it had partnered with so that




                                              25
it would receive, “in reciprocation” the legal right to receive payments from consumers.23

M ERRIAM W EBSTER C OLLEGIATE D ICTIONARY 1066 (11th ed. 2003). This arrangement

proved to be a lucrative business for CashCall due to the high interest rates on the loans and

the late fees it was entitled to charge. Because CashCall provided the consumer with “advice

or assistance” in the obtention of an “extension of credit by others,” and was compensated

for doing so, we conclude that CashCall engaged in a credit services business. CL § 14-

1901(e).

       We now discuss whether there was substantial evidence in the record before

Commissioner Kaufman to support his finding that “there was a direct payment from the

consumer to CashCall in connection with obtaining the loan and that CashCall provided

credit services to Maryland consumers.” The Commissioner asserts that there was. We agree

and conclude that CashCall is subject to the requirements of the MCSBA. Moreover, even

if the payments had not been direct, there was substantial evidence in the record before

Commissioner Kaufman that CashCall was engaged in a credit services business.

       At the Exceptions hearing, the record before Commissioner Kaufman consisted of the

23
  Commissioner Kaufman stated in his Final Order that the 2001, 2002, and 2010 MCSBA
legislation indicates “on-going efforts by the General Assembly to protect Maryland residents
from predatory lending practices of out-of-state banks partnering with “marketers” of high-
interest, small-dollar loans.” He concluded that “CashCall’s activities fall squarely within
the concerns and policies of the General Assembly” because it marketed and provided
“substantial assistance to Maryland consumers who [were] looking for small-dollar consumer
loans.” These loans were short-term, came with high interest rates, and were often sought
out by consumers “in response to desperate situations involving the death(s) of family
members and the loss of employment.”


                                             26
Exceptions filed, the Proposed Decision, the Proposed Order, the transcript of the OAH

proceedings in this matter, and all of the exhibits admitted at the OAH hearing.24 The

Consumer Loan Marketing, Origination, and Sale Agreement, between CashCall and First

Bank & Trust of Milbank and the amendment to that agreement (“the Sealed Agreements”)

supported Commissioner Kaufman’s conclusions that CashCall was “obligated to purchase

the loans” and “upon assignment of a loan from the bank to CashCall, the bank’s right, title

and interest in the loans were assigned to CashCall.” (emphasis in original). It also indicated

that a “close review” of the Sealed Agreements “demonstrated that CashCall received fees

directly from the consumers in connection with its role . . . . marketing and soliciting the

loans and transmitting the application to the lender.” These agreements further obligated

CashCall “to repurchase the loans three days after the loans were disbursed.” Commissioner

Kaufman specifically refers to “the First Bank & Trust Promissory Note and Disclosure

Statement, dated as of December 12, 2006” to explain how the consumers “paid fees directly

to CashCall[:]”

       [F]or a $2,600 consumer loan[,] [t]he “financed” amount of the loan is shown
       as $2,525.00. This is the amount received by the consumer. A “Prepaid
       Finance Charge/Origination Fee” is listed at $75.00. The $75.00 fee is rolled
       into the principal amount of the loan. As a result, the total amount of principal


24
   The exhibits admitted by ALJ Paige, included a representative promissory note and
disclosure statement and, admitted under seal were the Consumer Loan Marketing,
Origination, and Sale Agreement, by and between First Bank & Trust of Milbank, and
CashCall, dated as of August 2, 2006, and the First Amendment to the Consumer Loan
Marketing, Origination, and Sale Agreement, by and between First Bank & Trust of
Milbank, dated as of October 27, 2006.

                                              27
       due from the consumer is $2,600.00.

       In order to understand the significance of the $75 fee, one must turn back to
       the Sealed Agreements. Pursuant to the Sealed Agreements, when CashCall
       purchased a loan, CashCall paid for the outstanding balance due, including all
       principal, interest, origination fees, and other charges or sums owed by the
       borrower. In other words, CashCall paid $2,600 for the loan. Because the
       loan was transferred from the bank to CashCall three days later, the consumer
       did not make a single payment to the bank . . . . The consumer [] directly paid
       CashCall, not the bank, because CashCall collected on the loan, which
       included the $75.00.

       ***
       Here, the consumer paid CashCall for the principal, interest, and fees on the
       loan. Therefore, CashCall received direct payments from the consumer for
       fees in connection with the application and origination of the loan, as stated on
       the Promissory Note.

(footnote omitted) (emphasis in original). As the Final Order explained, there was ample

evidence in the record to support the factual finding that Maryland consumers made “direct

payments” to CashCall for assistance in obtaining an extension of credit. Therefore, we hold

that there was substantial evidence in the record to support the Commissioner’s finding that

by collecting the full value of the loan, including the origination fee paid by the consumer,

CashCall engaged in a “credit services business.” In addition, we hold that even if the record

did not establish that “direct payments” were made to CashCall, there was substantial

evidence in the record to support the conclusion that CashCall’s conduct met the definition

of a “credit services business.”




                                              28
     JUDGMENT OF THE COURT OF
     SPECIAL APPEALS AFFIRMED;
     COSTS TO BE PAID BY THE
     PETITIONERS.




29